Order entered December 18, 2019




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-18-01535-CV

 SUSAN STEVENSON, INDIVIDUALLY, AND AS PARENT OF THE MINOR CHILD,
           ABYGAIL ALANA JANE HARRIS, DECEASED, Appellant

                                              V.

                           FORD MOTOR COMPANY, Appellee

                     On Appeal from the 380th Judicial District Court
                                  Collin County, Texas
                         Trial Court Cause No. 380-03439-2017

                                          ORDER
       We REINSTATE this appeal.

       Before the Court is the parties’ December 13, 2019 agreed joint motion for extension of

time to comply with the Court’s November 19, 2019 order. The parties request that the appeal

be abated until January 21, 2020, to allow appellant the time needed to comply with the Court’s

November 19, 2019 order.

       The Court GRANTS the parties’ December 13, 2019 agreed joint motion for extension of

time to comply with this Court’s November 19, 2019 order.
       The Court ORDERS the trial court, by January 21, 2020, to either: (1) sign a final

judgment as contemplated by the severance order; or (2) otherwise clarify the status of the

severed proceedings.

       The Court GRANTS appellant leave to file an amended notice of appeal referencing the

trial court’s new cause number in the event that one is assigned.

       The Court also ORDERS appellant to cause the signed final judgment to be included in a

supplemental clerk’s record by January 21, 2020. Failure to comply with this order will result in

dismissal of this appeal for want of jurisdiction. See TEX. R. APP. P. 42.3(a).

       The appeal is ABATED to allow the trial court to comply with the above order.

       The appeal shall be automatically reinstated on January 21, 2020.


                                                      /s/    LESLIE OSBORNE
                                                             PRESIDING JUSTICE